Citation Nr: 9928602	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  99-16 713	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from September 1978 to September 1982.



FINDINGS OF FACT

1.  The Board entered a final decision on the issue of 
entitlement to an increased evaluation for the veteran's left 
knee disability on March 12, 1997.

2.  The veteran retained his attorney on May 13, 1998, to 
appeal the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and signed an attorney 
fee agreement to continue representation before the VA on 
September 2, 1998.

3.  The veteran's attorney was not retained within one year 
of the date of the Board's decision.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
September 1998 attorney fee agreement by the VA from past due 
benefits have not been met.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements for payment of attorney fees by the VA from 
past due benefits are set forth in 38 U.S.C.A. § 5904 and 
38 C.F.R. § 20.609.  An attorney fee may be charged pursuant 
to a fee agreement if, (1) a final decision is promulgated by 
the Board, (2) a notice of disagreement pertaining to that 
decision is dated on or after November 18, 1988, and (3) an 
attorney is retained not later than one year after the date 
of the Board's decision.  

In this case, the Board entered a decision denying an 
increased evaluation for the veteran's left knee disability 
on March 12, 1997.  The veteran retained his attorney in 
connection with an appeal to the Court on May 13, 1998.  This 
is more than one year after the date of the Board's decision.  
As such, the Deputy Chief Counsel for Legal Affairs for the 
BVA requested, in an October 1998 letter to the attorney, 
that he send any evidence that he or another attorney or 
agent were retained by the veteran within one year of the 
date of the Board's decision.  No such evidence was provided 
by the attorney.  

Accordingly, since the veteran's attorney was not retained 
within one year of the date of the Board's decision, the 
basic requirements for payment of attorney fees by the VA 
from past due benefits have not been met and the veteran's 
attorney may not be paid a fee in connection with the 
veteran's claim for an increased evaluation for his left knee 
disability.  


ORDER

Attorney fees in the amount of 20 percent of past due 
benefits may not be awarded by the VA pursuant to the 
September 2, 1998, attorney fee agreement.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


